NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        FEB 27 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

GUILLERMO CRUZ TRUJILLO,                        No. 16-15986

                Plaintiff-Appellant,            D.C. No. 1:14-cv-01215-SAB

 v.
                                                MEMORANDUM*
MUNOZ, Correctional Officer,

                Defendant-Appellee.

                   Appeal from the United States District Court
                       for the Eastern District of California
                Stanley Albert Boone, Magistrate Judge, Presiding

                          Submitted February 13, 2018**

Before:      LEAVY, FERNANDEZ, and MURGUIA, Circuit Judges.

      California state prisoner Guillermo Cruz Trujillo appeals pro se from the

magistrate judge’s order dismissing his 42 U.S.C. § 1983 action alleging

constitutional violations. We have jurisdiction under 28 U.S.C. § 1291. We

review de novo whether the magistrate judge validly entered judgment on behalf of


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
the district court. Allen v. Meyer, 755 F.3d 866, 867-68 (9th Cir. 2014). We

vacate and remand.

      Trujillo consented to proceed before the magistrate judge. See 28 U.S.C.

§ 636(c). The magistrate judge then screened and dismissed Trujillo’s action

before the named defendants had been served. See 28 U.S.C. § 1915(e)(2)(B)(ii).

Because all parties, including unserved defendants, must consent to proceed before

the magistrate judge for jurisdiction to vest, Williams v. King, 875 F.3d 500, 503-

04 (9th Cir. 2017), we vacate the magistrate judge’s order and remand for further

proceedings.

      Williams’s motion to obtain a copy of the “action” (Docket Entry No. 16) is

denied.

      VACATED and REMANDED.




                                         2                                     16-15986